Exhibit 32 Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Anthony P. Costa, Chairman and Co-Chief Executive Officer, and Thomas Sperzel, Chief Financial Officer, of ES Bancshares, Inc. (the “Company”), each certify in his capacity as an officer of the Company that he has reviewed the Annual Report of the Company on Form 10-K for the year ended December 31, 2009 and that to the best of his knowledge: The report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: March 30, 2010 By: /s/Anthony P. Costa Anthony P. Costa, Chairman and Co-Chief Executive Officer Date: March 30, 2010 By: /s/Thomas Sperzel Thomas Sperzel, Chief Financial Officer The purpose of this statement is solely to comply with Title 18, Chapter 63, Section 1350 of the United States Code, as amended by Section 906 of the Sarbanes-Oxley Act of 2002.
